Citation Nr: 9925936	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had duty in the Army Reserve/Texas National 
Guard from May 21, 1990 to October 11, 1990, at which time 
she was given an uncharacterized discharge.  

In a June 1991 administrative decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) at Waco, Texas 
denied the appellant's claim of entitlement to VA benefits 
based on her character of discharge upon separation from 
service.  The appellant appealed.  On appellate review in 
June 1995, the Board of Veterans' Appeals (Board) remanded 
the claim for additional development.  Upon completing the 
remand directives and readjudicating the matter on appeal, 
the appellant's claim remains denied.  Thus, it has been 
returned for appellate review.


FINDINGS OF FACT

1.  The appellant had duty in the Army Reserve/Texas National 
Guard from May 21, 1990 to October 11, 1990.

2.  While on duty, the appellant received 33 adverse 
counseling sessions for disrespecting an officer, failing to 
prepare for inspection, being tardy for formation, failure to 
maintain her personal area, sleeping in class and while on 
guard, financial concerns, etc.  The appellant also received 
6 adverse observation reports and 2 Article 15's.

3.  In October 1990, the appellant was discharge from 
service.  The character of discharge was "uncharacterized" 
by reason of "misconduct."

4.  The appellant was released from service because of 
willful and persistent misconduct.  The appellant's discharge 
was not based on a minor offense and she was not insane at 
the commission of any time during service.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service constitutes a bar to VA benefits.  38 U.S.C.A. 
§ 5303(e) (West 1991); 38 C.F.R. § 3.12(d)(4) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to recognition as 
a veteran for the purposes of eligibility for VA benefits.  
VA law and regulation provides that before applying for 
benefits, a claimant must submit evidence of service and the 
character of the claimant's discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991).  That is, before becoming entitled to 
"status" as a claimant for VA benefits, an appellant must 
first demonstrate by a preponderance of the evidence (1) that 
he or she was a "veteran," or (2) has "veteran" status for 
the person upon whose military service the claim for VA 
benefits was predicated.  See Laruan v. West, 
11 Vet. App. 80, 84 (1998), citing Aguilar v. Brown, 2 
Vet. App. 21, 23 (1991).  A veteran or spouse who fails to 
submit appropriate evidence never attains the status of 
claimant.  Id.

Factual Background

In this case, the service administrative records show that in 
June 1990, First Sergeant J.R.G. wrote a letter of reprimand 
to the appellant for substandard performance in the unit.  
J.R.G. wrote that the appellant had been a constant problem 
for her drill sergeants and had previously been formally 
counseled on several occasions for unsatisfactory 
performance.  The First Sergeant also stated that he had 
personally observed her unsatisfactory performance on more 
than one occasion and mentioned it to her drill sergeant.  
J.R.G. added that he would not tolerate the appellant's 
performance.  Her misconduct was a demonstration of lack of 
discipline and disrespect for the good order of behavior 
expected of soldiers.  The First Sergeant advised the 
appellant to immediately take action to correct her 
performance and to perform to the standards set within the 
company.  J.R.G. stated that the Letter of Reprimand was an 
administrative action and was not punishment under the 
Uniform Code of Military Justice (UCMJ), although the letter 
would be filed in the training file.  If the appellant's 
substandard performance was continuously displayed, it could 
result in more severe disciplinary action or elimination from 
service.

Included with the service administrative records are a July 
1990 Record of Proceedings Under Article 15, UCMJ, showing 
that the appellant treated with contempt and disrespect Army 
Staff Sergeant R.D.H., a noncommissioned officer, then known 
by appellant to be a noncommissioned officer, who was then in 
execution of his office, by rolling her eyes and turning her 
head when told by him that she could not use the dayroom and 
by hanging up the telephone before the conversation was 
complete, which was in violation of Article 91(3), UCMJ; and 
an August 1990 Record of Proceedings under Article 15, UCMJ, 
showing that the appellant failed to obey the same by 
wrongfully leaving her M-16 A-1 rifle unsecured in the 
platoon bay, in violation of Article 92 (2).

A September 1990 General Counseling Form shows that extending 
from May 1990 to September 1990, the appellant received 40 
counseling sessions, 33 of which were adverse.  The appellant 
also received 6 observation reports, 1 letter of reprimand 
and 2 Article 15's.  In the narrative, it was noted that the 
appellant had a long and obvious trail of misconduct that 
could result in her being separated under the provisions of 
Army Regulation 635-200.  The separation was not 
characterized, however, the separation could deny her 
benefits she enjoyed in service and could deny any future 
employment/advancement in the civilian business community.  
The appellant was told that the action would be referred 
through the chain of command for further action.  

A September 1990 Report of Mental Status Evaluation, which 
shows that on evaluation findings were normal and that no 
psychiatric diagnosis/mental illness, is also included within 
the service administrative records.  On the evaluation 
report, the examiner stated that the veteran had a strong 
desire to remain in service, she was not psychotic, and her 
conversations were relevant.  Although she had traits of a 
compulsive personality and, at times, tended to be overly 
suspicious of others' motives, she, nevertheless, was self-
assured, out-spoken, assertive, and had a great deal of 
tenacity.  Some of these traits were positive and when 
committed to a job she could be very thorough and effective.  
Given these characteristics, the examiner recommended that 
consideration be given to further rehabilitative measures.  
However, the examiner also stated that the disposition should 
be based upon the soldier's duty performance and that she was 
psychiatrically cleared for administrative action deemed 
appropriate by command.

In a memorandum dated on September 28, 1990, the appellant 
requested that her proposed separation be disapproved.  The 
appellant stated that she wanted to complete her training and 
remain in service.  She added if given a fair chance, she 
would be a good soldier, but unfortunately, she had not been 
given a fair chance.  The appellant then explained that 
within the first or second week of training in Company E, 
Drill Sergeant E. told her that he would do whatever was 
necessary to "kick" her out of service.  From that point, 
she felt like she could not do anything right.  The appellant 
also stated that when she first started in Company D, Drill 
Sergeant E. and First Sergent G. handcarried her file to the 
unit and gave the cadre bad reports about her.  Consequently, 
Company D was biased against her from the start.  For 
example, she was introduced as "Drill Private L.," and 
Drill Sergeant K. and First Sergeant F. told other privates 
to stay away from her because she was trouble.  The appellant 
added the way she was treated made it very hard for her to 
maintain a positive attitude and remain motivated.  She knew 
that she was not a bad person or soldier and Captain P. had 
told her that he knew some of the drill sergeants picked on 
her although she had improved.  The appellant also stated 
that the attached Community Mental Health Assessment form 
substantiated that she had many positive traits and should be 
provided with another opportunity.  

In addition, in the memorandum, the appellant did not deny 
that she had made some mistakes but she maintained that she 
was not a terrible soldier.  She explained that the cadre 
watched her closely and took advantage of any tiny missteps 
or mistakes.  In her opinion, such treatment was far below 
the standard expected of a professional soldier.  The 
appellant also maintained that she should not be discharged 
under Chapter 14 (Discharge for Misconduct).  Instead, her 
discharge was based on an alleged pattern of misconduct and 
she was in an entry level status, according to paragraph 14-
12a, AR 635-200; thus, her separation should be handled under 
Chapter 11.

Also of record is a September 15, 1990 General Counseling 
Form, showing that the appellant was referred to and 
interviewed by the unit commander and that after the 
interview, the commander wrote because of her continuous 
pattern of misconduct, lack of self discipline, 
disrespectfulness, and poor attitude, it was recommended that 
she be separated under Army Regulations 635-200, Chapter 14.  
A September 18, 1990 General Counseling Form shows that the 
appellant was referred for Chapter 14 counseling, that she 
had received two prior Article 15's, and that she was 
qualified with M-16 but had not completed all the basic 
training tasks.  The form shows that the appellant had passed 
the end of cycle army physical fitness test, although it was 
not recorded on individual training record, and that she 
stated that the negative counseling statements were false and 
she was being persecuted by drill sergeants who did not like 
her.  A notation addressing the appellant's failure to meet 
the required weight standards was also noted.  It was then 
requested that the appellant be allowed to interview with the 
Battalion Commander to state her case for retention in 
service.  A September 1990 letter to the appellant from a 
fellow soldier, in which the soldier indicates that she was 
aware of the appellant's difficulties, and two separate 
September 1990 Data Required By The Privacy Act of 1974 
documents, in which the Commander J.G.P. and appellant 
acknowledge that he had initiated action for her separation 
from service under the provisions of AR 635-200, Chapter 14 
based on misconduct -repeated violations of Army and command 
policies as well as exhibited behavior that was incompatible 
with continued military service--are also of record.

In an October 1990 letter, J.G.P., Jr., the Commanding Court-
Martial Captain, requested that the appellant be separated 
from service.  The recommendation was based on the 
appellant's lack of discipline, poor attitude, pattern of 
misconduct, and demonstrated inability to adapt to military 
service.  J.G.P. stated that the appellant had not conformed 
to military standards even though she had been in a training 
environment for approximately 17 weeks.  She had received 
numerous counselings, a Memorandum of Reprimand, and two 
Article 15's for violations of the UCMJ (one violation of 
Article 91 (Disrespect to a non-commissioned officer) and one 
violation of Article 92 (Failure to Obey a Lawful Order)).  
J.G.P. then wrote that the veteran was for rehabilitative 
purposes transferred to Company D, 82d Chemical Battalion on 
July 23, 1990 due to failing to meet the standards of basic 
rifle marksmanship, and, there, she was counseled numerous 
times by her chain of command (Platoon Sergeant, First 
Sergeant, and Commander) on her shortcomings/deficiencies and 
how to correct her behavior to meet Army standards.  The 
appellant was given every opportunity to meet and to conform 
to these standards.  She, however, still lacked self-
discipline and failed to show any progress conformance to 
military standards.  Therefore, it was unlikely that any 
further rehabilitative efforts would succeed.  J.G.P. wrote 
that the appellant did not possess any soldierly qualities 
that were necessary to become an effective member of the 
services and had no potential for military service.  She was 
not the type of soldier that was needed in service. 

The service administrative records also consist of an October 
1990 statement from the appellant in which she states that 
while in service, drill sergeants threw cookies on the ground 
and instructed privates to eat them, that delivery of her 
mail was intentionally delayed, and that she and other female 
soldiers were verbally abused and sexually harassed.  

In a separate October 1990 letter, R.J.D., a Captain Court-
Martial Investigating Officer, stated that he was directed to 
investigate several allegations that were brought forward in 
a letter addressed to the Commander, 82d Court-Martial by the 
appellant.  R.J.D. acknowledged that the appellant had 
executed a sworn statement and alleged that Drill Sergeant K. 
threw cookies on the ground and told privates that they 
tasted better when they were eaten off of the ground; that 
Drill Sergeant E. took cookies off the feeding line, put them 
in his hat, and threw them on the ground, and then laughed as 
he told privates to do "police call" and eat them; that 
Drill Sergeant E. came to female bay on a regular basis to 
"talk dirty" in Spanish to private first class S.; that the 
company, as a form of punishment, held a package for a week 
that her mother had sent to her; that First Sergeant F., 
Drill Sergeant K., and Drill Sergeant E. made threatening 
statements to her on various occasions; and that Drill 
Sergeant E. called her a "slut."  

After reviewing the foregoing and based on an initial 
inquiry, R.J.D. found the following: (A). That the "cookie 
incidents" never occurred.  Captain P. stated that he and 
First Lieutenant F. were present at all basic training 
feedings and they never witnessed the "cookie incidents" 
whereas the appellant was not able to provide the name of any 
soldier to collaborate her allegation.  The appellant simply 
said, "all soldiers witnessed it" and the soldiers that he 
spoke with did not have knowledge of the incident.  (B). 
Private first class S. was interviewed and as a result of the 
interview, it was believed that the allegations in regard to 
Drill Sergeant E. may have substance.  (C). Sergeant First 
Class S. did not deliver the appellant's package in a timely 
manner, as he signed the package on September 5, 1990 from 
Federal Express.  He, however, unintentionally left the 
package in the Battalion Mailroom and the Battalion Mail 
Clerk placed the package in a hold area under the belief that 
Specialist S. had returned it because the soldier was on 
leave.  On September 14, 1990, Sergeant First Class S. saw 
the package, remembered that it belonged to the appellant, 
and delivered it to her.  The delay was due to inefficiency 
and was not done in a malicious manner.  (D) The appellant 
stated that there were no witnesses present when First 
Sergeant F.  Drill Sergeant K., Drill Sergeant E., and Drill 
Sergeant E. made threatening remarks to her or when Drill 
Sergeant E. called her a "slut."  As a result, those 
allegations could not be substantiated.  

R.J.D. recommended that proceeds with the action under the 
provisions of AR 635-200, Chapter 14, against the appellant 
continue and that the Commander of Company D or a 
disinterested officer conduct an informal investigation 
concerning possible lack of discipline on the part of Drill 
Sergeant E.

Later that same month, J.T.R., the Military Police Commanding 
Colonel, wrote that the appellant's case had been reviewed 
and that she would be separated under the provisions of Army 
Regulations 635-200, Section III, Chapter 14, paragraph 14-
12c.  The appellant would receive an entry level separation 
(uncharacterized) and would be discharged from the Reserve of 
the Army status and returned to the appropriate state 
National Guard authorities for discharge from the Army 
Reserve National Guard.

The appellant's NGB-22, Report of Separation and Record of 
Service report from the Army National Guard in Texas, shows 
that the appellant was enlisted in March 1989 and was 
discharged in October 1990.  The report also shows that based 
on "entry level status and conduct" the character of 
discharge was "uncharacterized."  The appellant's DD Form 
214 for the period of duty extending from May to October 1990 
shows that the appellant was released from active duty 
training, discharged from the reserve of the Army, and 
returned to Army National Guard.  The character of service 
was "uncharacterized" and the narrative reason for 
separation was "misconduct-commission of a serious 
offense."

At her personal hearing in March 1992, the appellant 
testified that she entered the National Guard in March 1989.  
At that time, she did not experience any difficulties.  
Hearing Transcript (T.) at page 2.  The appellant then stated 
that in May 1990, she went to active duty training in May 
1990 and was assigned to Company E, 82nd Chemical Battalion.  
From the outset, she was asked to perform more push-ups than 
other privates were asked to perform and from day one, the 
Drill Sergent E. tried to make her give up and quit, but she 
kept going.  T. at 3.  The appellant stated that her drill 
sergeant told her that he would make her quit within 24 hours 
and instructed others to "give [her] as hard [of a] time as 
possible" and they did.  Id.  She stated that it was not 
easy.  The drill sergeant wrote 13 complaints about her and 
all of the complaints were false and she refused to sign 
them.  T. at 4.  The appellant also stated that she received 
a reprimand letter because she would not sign the complaints.  

The appellant then explained several incidents that occurred 
in service.  She stated that she received Article 15's after 
she failed to pass basic rifle marksmanship training.  The 
appellant also stated that while being switched to another 
company, Company A, she was placed on desk duties, answering 
phones.  The appellant recalled that on one occasion, the 
First Sergeant called and she took his message, but when he 
returned from weapons, he told others that she hung up on 
him.  In response, the appellant denied this, he responded, 
"yes, you did."  Thereafter, she was reprimanded for 
disrespect to a noncommissioned officer.  The appellant then 
stated that she was told to sign the document and that 
fourteen days would be added to her training.  Id.  She 
served four of the fourteen days and was eventually 
transferred to Company D.  The appellant recalled before 
leaving Company E, she was called a "slut" on two separate 
occasions and told that she would not stand a chance in 
Company D.  The appellant stated that Drill Sergeant E. and 
First Sergeant G. handcarried her folder to Company D and 
talked with the captain, first sergeant, and drill sergeant.  
Thereafter, they called a meeting with all of the women and 
told them to harass her.  T. at 6.  Nevertheless, she did not 
quit and in fact, was promoted to E3.  She noted that she 
learned of the meeting upon her departure.  

The appellant also stated that she received an Article 15 in 
Company D.  The appellant elaborated that while going to the 
restroom she left her weapon with another enlistee.  But, 
while talking with someone else, the enlistee left her weapon 
unsecured.  The appellant then recalled that she saw her 
drill sergeant enroute to returning to her weapon and he 
asked her where her weapon was located.  She told him the she 
had left the weapon with another individual.  Upon reaching 
the weapon, the drill sergeant and she found it laying on the 
bunk, unsecured.  The appellant then stated that in response, 
the sergeant said, "this is all I need," and the other 
enlistee denied having the weapon.  T. at 6-7.  Consequently, 
the appellant received an Article 15.  

In a March 1992 statement, F.E.J., a Readiness 
Noncommissioned Officer for Company A, 372 Support Battalion 
of the United States Army, stated that the appellant worked 
for his unit approximately one year before leaving for basic 
training.  Her conduct and behavior was excellent and her 
cooperation and willingness to work with others was 
outstanding.  Although she was not allowed to participate in 
activities that required special training, for all other 
common task events she was willing and eager to learn.  
F.E.J. added for all practical purposes, he was sure that she 
would have been a remarkable soldier.  "She was where she 
was supposed to be and when she was supposed to be there."  

In a July 1992 letter, J.G.H., the Director of Compensation 
and Pension Service, wrote that the Officer of the Deputy 
Chief of Staff for Personnel, Department of the Army, advised 
him that the service of the appellant could not be considered 
honorable.  An enclosure was attached. 

In a May 1995 letter, D.M.H., the Chief of Army Discharge 
Review Board Branch of the Department of the Army, told the 
appellant that the Army Discharge Review Board, after careful 
consideration of her military record and all other available 
evidence, determined that the characterization of the 
discharge was both proper and equitable.  However, the 
discharge should be changed from "misconduct-commission of a 
serious offense" to "misconduct."  The Secretary of the 
Army had directed that her military personnel records be 
modified to reflect the reason for separation.  A DD-215 
(Correction to DD Form 214, Certificate of Release or 
Discharge from Active Duty) which corrected the error was 
enclosed.  

The appellant thereafter appeared at a second personal 
hearing in March 1997.  During her hearing, the appellant 
testified that she served in the reserves for about a year 
and did not experience difficulties.  T. at 2.  The 
appellant's representative then referenced F.E.J.'s March 
1992 statement.  Id.  The appellant thereafter recalled that 
receiving a reprimand letter after being transferred to 
Company D was her most severe punishment.  She also recalled 
that her drill sergeant mistreated her because he stated that 
he did not like people from Texas.  The appellant explained 
that after being placed on private duty, she had to take a 
five-gallon bucket of water and pour it over a bush.  The 
drill sergeant also told her that he would have his team 
leaders write statements of lies.  The appellant stated that 
the drill sergeant did have those statements written and 
later asked her to sign them.  She however refused to sign 
the letters and maintained that the statements were not true.  
The appellant stated that when she went to the first sergeant 
for a reprimand, which was based on the thirteen statements, 
she signed the statements.  T. at 2.  

The appellant then described an occurrence where after 
returning from being hospitalized, she was placed on light 
duty.  The appellant stated while answering telephone calls, 
one of the sergeants called and he was angry.  The appellant 
stated that after asking him whether he needed anything else, 
he hung up on her, but, when he came over, he said that she 
hung up on him.  She received an Article 15 for that 
incident.  The appellant also testified that she was not 
transferred to military police because that transfer would 
have negated any adverse information being placed in her 
file.  She instead was placed in Company D, even though she 
did not complete her training at Company E.  While assigned 
with Company D, the aforementioned five gallon water incident 
occurred.  During the hearing, the appellant also testified 
that she received two Article 15's, one from Company E and 
the other from Company D.  She received the second Article 15 
because while going to the latrine, her buddy did not watch 
her weapon so it was left unsecured.  During the hearing, the 
appellant also testified that she incurred additional 
problems with other enlistees.  Nevertheless, she stated that 
she was never incarcerated, absent without authorized leave, 
placed in the brigade, or convicted of having controlled 
substances.  Her most severe punishment was serving extra 
duty.  

During the hearing, the appellant also submitted a letter 
dated in September 1990 from her mother.  In the letter, the 
appellant's mother encouraged her daughter to persevere and 
stated that things would eventually work out.  The 
appellant's mother also told her if she received the cookies 
that had been sent, do not eat them or the pies "because 
[there was] no telling what they [had] done" to them.  

In a March 1997 statement, F.E.A., the Readiness 
Noncommissioned Officer for Company A (Supply) 372D Support 
Battalion stated that the appellant enlisted as a member of 
the Texas Army National Guard in March 1989 and in May 1990 
left for Advance Individual Training.  During her tenure with 
his unit, she was punctual and demonstrated the ability to 
achieve desired results.  

In a second March 1997 statement, S.A. stated that she had 
known the appellant for over 25 years.  The appellant was 
trustworthy, honest, and dependable.  She also was a reliable 
warm-hearted person, good mother, and hardworking student.  
S.A. also stated that while stationed at Fort McClellan, the 
appellant complained of being harassed.  

In a June 1997 Request For Information, L.M. confirmed that 
the appellant's service from May 1990 to October 1990 was 
"uncharacterized," that she was released from active duty 
training and discharged from the Reserves of the Army and 
returned to the Army National Guard.  The reason for 
discharge was "misconduct."

Law and regulation

As previously noted, before becoming entitled to "status" as 
a claimant for VA benefits, an appellant must first 
demonstrate by a preponderance of the evidence (1) that he or 
she was a "veteran," or (2) has "veteran" status for the 
person upon whose military service the claim for VA benefits 
was predicated.  See Laruan v. West, 11 Vet. App. at 84 
(citation omitted).  A veteran or spouse who fails to submit 
appropriate evidence never attains the status of claimant.  
Id.  

The term "veteran" in 38 U.S.C. § 101(2) is defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Laruan, 8 Vet. App. 84-
85; 38 C.F.R. §3.1(d).  Thus, an other than dishonorable 
discharge is a prerequisite to designation as a Title 38 
"veteran."  Id.

The term "discharge or release" in 38 U.S.C. § 101(18) 
includes retirement from the active military, naval, or air 
service, and the satisfactory completion of the period of 
active military, naval or air service for which a person was 
obligated at the time of entry into such service in the case 
of a person who, due to enlistment or reenlistment, was not 
awarded a discharge or release from such period of service at 
the time of such completion thereof and who, at such time, 
would otherwise have been eligible for the award of a 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. §3.1(h).

Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 U.S.C.A 
§ 101(2).  A discharge under honorable conditions is binding 
on the Department of Veterans Affairs as to character of 
discharge.  38 C.F.R. § 3.12(a).

Benefits are not payable when a claimant was discharged or 
released for willful and persistent misconduct, including a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct, unless the claimant was insane at the 
time of the commission of the offense that led to the court-
martial, or unless the claimant receives an upgraded 
discharge from a board for the correction of military record.  
A discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 U.S.C.A. 
§ 5303; 38 C.F.R. § 3.12(d)(4). 

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of  behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standard of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  When a rating agency is concerned with 
determining whether a veteran was insane at the time he 
committed an offense leading to his court-martial, discharge 
or resignation it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of this section.  
38 C.F.R. § 3.354.

Analysis

Based on the facts of this case and applicable law and 
regulation, the appellant's character of discharge, 
"misconduct", bars receipt of eligibility for VA benefits.  
The record shows that the appellant's character of discharge, 
"misconduct" was based upon willful and persistent 
misconduct.  Here, the record shows that the appellant was on 
active duty or active duty training no more than 4 months and 
21 days.  Yet, within this time period, the appellant 
received 40 counseling sessions, 33 of which were adverse.  
The record also shows that the appellant received 6 
observation reports, a letter of reprimand, and 2 Article 
15's.  A September 1990 General Counseling Report shows that 
in June 1990 the appellant was counseled for failure to 
prepare for an inspection, late for formation, failure to 
maintain personal area, nonperformance of detail, and not 
performing as directed.  In July 1990, the appellant 
counseling included being disrespectful and having an 
unsecured wall locker.  In August and September 1990, the 
appellant was counseled for lack of self-discipline, willful 
disobedience to a noncommissioned officer, sleeping in 
class/disrespect to an instructor, having an unsecured 
weapon, and arguing with a platoon member.  In September 
1990, having an unsecured weapon and violations of Article 
86, 91, and 92 (sleeping on guard and not being in proper 
uniform) were noted.  Additionally, the evidence shows that 
the appellant was counseled for substandard performances, 
misconduct, and disrespect for the good order of behavior 
expected of soldiers.  Based on the foregoing counseling 
reports and statements, all of which occurred in a relatively 
short period of time, the Board finds that the appellant's 
character of discharge was based on "willful and persistent 
misconduct;" thus, eligibility for VA benefits is precluded.  
Stringham v. Brown, 8 Vet. App. 445 (1995); Camarena v. 
Brown, 6 Vet. App. 565 (1994); Cropper v. Brown, 
6 Vet. App. 450 (1994).

It is also noted that neither the minor-offense nor the 
insanity exception provisions are applicable in this case.  
See generally 38 C.F.R. § 3.12(b) and (d)(4).  Under 
38 C.F.R. § 3.12(d)(4), a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.  Stringham and Cropper, both supra.  In this 
case, however, the appellant's offenses cannot be considered 
minor because by definition, they were the type of offenses 
that interfered with the appellant's military duties and, 
indeed, inhibited her performance.  As such, the appellant's 
misconduct cannot be considered as "a minor offense."  
Stringham, 8 Vet. App at 448, citing Cropper, 6 Vet. 
App. 452-453; see also Struck v. Brown, 9 Vet. App. 145 
(1996).  Based on the foregoing, the Board finds that the 
appellant's conduct was not a minor offense and her service 
was not "otherwise honest, faithful, and meritorious."  See 
Cropper, supra.

Finally, it is acknowledged that the insanity exception is 
warranted "if it is established to the satisfaction of the 
Secretary that, at the time of the commission of an offense 
leading to a person's discharge that the person was insane."  
38 U.S.C.A. § 5303(b).  When interpreting 38 C.F.R. § 3.354, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) has held that 
an insane person is one who, due to a disease (1) "exhibits. 
. . a more or less prolonged deviation from his normal method 
of behavior"; (2) interferes with the peace of society; or 
(3) has so departed . . . from the accepted standards of the 
community to which by birth and education she belongs as to 
lack adaptability to make further adjustment to the social 
customs of the community in which she resides.  Struck v. 
Brown, 9 Vet. App. at 151-152, citing Zang v. Brown, 
8 Vet. App. 246, 252-53 (1995).  With respect to this matter 
and in this case, the record is completely devoid of any 
indication that the appellant had a mental illness at any 
time during service.  In fact, there is no indication of 
record suggesting that the appellant has alleged that she was 
insane at the time of the commission of any of her offenses 
or at any time during service.  On mental status evaluation 
for Chapter 14 proceedings in September 1990, findings were 
completely normal.  As such, Section 3.12(d) is inapplicable.  
Struck, Stringham, and Cropper, all supra; Winter v. 
Principi, 4 Vet. App. 29 (1993).

The Board acknowledges the appellant's statements presented 
on appeal and testimony presented at the personal hearings 
held in March 1992 and March 1997.  That is, the Board is 
cognizant of the appellant's assertions of being mistreated 
and harassed while in service.  However, in spite of the 
appellant's statements, the objective evidence of record 
shows that her separation from service was based on willful 
and persistent misconduct.  In addition, it is noted that to 
the extent that the appellant disagrees with the assigned 
discharge classification of her military service, she must 
raise that concern with the Department of the Army, not VA.  
Laruan, 11 Vet. App. at 82, citing see 10 U.S.C. § 1552 
(a)(1) (Secretary of military department may correct any of 
his department's military records "to correct an error or 
remove an injustice"); see also Lauginiger v. Brown, 4 Vet. 
App. 214, 216 (1993) (veteran must look to service 
department, not VA, in dispute over whether service records 
of radiation exposure are complete.)

For the reasons discussed above, the appellant has failed to 
show by a preponderance of the evidence that she is a 
"veteran."  Thus, the appellant's claim is denied.  In a 
case where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The appellant's appeal is 
denied.


ORDER

The appellant's character of discharge from service is a 
statutory bar to receipt of VA benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

